 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9                                     SACRAMENTO DIVISION
10   KLAMATH-SISKIYOU WILDLANDS
     CENTER, ENVIRONMENTAL PROTECTION                     No. 2:18-cv-02785-TLN-DMC
11
     INFORMATION CENTER, and KLAMATH
12   FOREST ALLIANCE,                                     ORDER TO MODIFY SCHEDULING
                                                          ORDER
13            Plaintiffs,
14            v.
15
     PATRICIA A. GRANTHAM, Klamath National
16   Forest Supervisor, and UNITED STATES
     FOREST SERVICE,
17
              Federal Defendants,
18

19            and

20   AMERICAN FOREST RESOURCE COUNCIL,
     an Oregon non-profit corporation,
21
           Defendant-Intervenor.
22

23

24            The parties hereby jointly move to modify the Court’s December 9, 2019 Order, ECF No.
25
     84. In support of their unopposed motion, the parties state the following:
26
        1. On December 9, 2019, the parties submitted a proposed schedule for further proceedings
27

28
     Page 1
              in this matter, ECF No. 83, and the Court adopted the schedule later that day, ECF No.
 1

 2            84, setting forth a briefing schedule for dispositive motions.

 3      2. In light of the current public health situation and because of other pressing matters,

 4            Federal Defendants and Defendant-Intervenor require more time—15 days—to respond
 5
              to Plaintiffs’ Motion for Summary Judgment, ECF No. 88. As a result, the parties
 6
              respectfully request that the Court adopt the following schedule for summary judgment
 7
              briefing:
 8
                  a. Federal Defendants shall file a combined Cross-Motion for Summary Judgment
 9

10                    and response to Plaintiffs’ motion for summary judgment by April 10, 2020.

11                b. Defendant-Intervenor shall file a combined Cross-Motion for Summary Judgment
12                    and response to Plaintiffs’ motion for summary judgment by April 10, 2020.
13
                  c. Plaintiffs shall file their reply/opposition brief by May 8, 2020.
14
                  d. Federal Defendants shall file their reply by May 29, 2020.
15
                  e. Defendant-Intervenor shall file its reply by May 29, 2020.
16

17      3. The parties request that all other aspects of the Court’s December 9, 2019 Order remain

18            in full force and effect, including the Court’s modifications to its standing order regarding

19            page limits. ECF No. 84.
20      4. The parties request that the Court set a hearing for oral argument on summary judgment
21
              when the Court is available and further request a telephonic hearing if the Court is closed
22
              to the public.
23
              Respectfully submitted this 20th day of March 2020.
24

25                                           PRERAK SHAH
                                             Deputy Assistant Attorney General
26                                           Environment & Natural Resources Division

27

28
     Page 2
              /s/ Krystal-Rose Perez
 1            KRYSTAL-ROSE PEREZ (TX Bar # 24105931)
 2            Trial Attorney
              United States Department of Justice
 3            Environment & Natural Resources Division
              P.O. Box 7611
 4            Washington, D.C. 20044-7611
              Tel: (202) 305-0486
 5
              Fax: (202) 305-0506
 6            E-mail: krystal-rose.perez@usdoj.gov

 7            Attorney for Federal Defendants

 8
              /s/ Susan Jane M. Brown (as authorized on March, 20,
 9
     2020)
10            Susan Jane M. Brown, Admitted Pro Hac Vice
              Western Environmental Law Center
11            4107 N.E. Couch St.
              Portland, Oregon 97232
12            brown@westernlaw.org
              Ph.: (503) 914-1323
13
              Fax: (541) 485-2457
14
              Tom Wheeler (CA Bar #304191)
15            Environmental Protection Information Center
              145 G Street #A
16            Arcata, California 95521
17            tom@wildcalifornia.org
              Ph: (707) 822-7711
18            Fax: (707) 822-7712

19            Brodia N. Minter, Admitted Pro Hac Vice
              Klamath Siskiyou Wildlands Center
20            P.O. Box 102
21            Ashland, Oregon 97520
              Brodia@kswild.org
22            Ph: (541) 488-5789
              Fax: (541) 552-1561
23
              Attorneys for Plaintiffs
24

25

26            /s/ Lawson E. Fite (as authorized on March 20, 2020)
              Lawson E. Fite (Ore. Bar #05573), Pro Hac Vice
27

28
     Page 3
                                           Sara Ghafouri (Ore. Bar #111021), Pro Hac Vice
 1                                         American Forest Resource Council
 2                                         5100 S.W. Macadam, Suite 350
                                           Portland, Oregon 97239
 3                                         Telephone: (503) 222-9505
                                           Fax: (503) 222-3255
 4                                         lfite@amforest.org
                                           sghafouri@amforest.org
 5

 6                                         Dennis L. Porter (Cal. Bar #67176), Attorney at Law
                                           8120 36th Avenue
 7                                         Sacramento, California 95824-2304
                                           Telephone: (916) 381-8300
 8                                         Fax: (916) 381-8726
                                           dlporter2@yahoo.com
 9

10
                                           Attorneys for Defendant-Intervenor American
11                                         Forest Resource Council
12
                                                  ORDER
13

14
              The Court having considered the parties’ Joint Motion to Modify Scheduling Order,
15
     ORDERS the following:
16

17
                 a. Federal Defendants shall file a combined Cross-Motion for Summary Judgment
18
                     and response to Plaintiffs’ motion for summary judgment by April 10, 2020.
19
                 b. Defendant-Intervenor shall file a combined Cross-Motion for Summary Judgment
20

21                   and response to Plaintiffs’ motion for summary judgment by April 10, 2020.

22               c. Plaintiffs shall file their reply/opposition brief by May 8, 2020.

23               d. Federal Defendants shall file their reply by May 29, 2020.
24               e. Defendant-Intervenor shall file its reply by May 29, 2020.
25
              The Hearing on the Cross-Motions for Summary Judgment is continued to June 11, 2020
26
     at 2:00 PM in Courtroom 2.
27

28
     Page 4
 1   Dated: March 24, 2020
                             Troy L. Nunley
 2                           United States District Judge
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Page 5
